DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/22/2022. 
Claim(s) 1, 4-17, 19 and 22-25 are currently pending. 
Claim(s) 12-19 and 22-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II (claims 12-14), Invention III (claims 15-16) and Invention IV (claims 17-21), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2021. 
Claim(s) 1, 6-7, 12, 15, 17, 19 and 22-23 have been amended.
Claim(s) 2, 3, 18, 20 and 21 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 4-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4-10 of copending Application No. 16/786,832 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0359079, Clevenger et al. in view of US 2015/0104898, Derkacs, “Multi-Junction Ill-V solar cells: current status and future potential” (2004), Yamaguchi et al. and “A comparative study of BSF layers for GaAs-based single junction or multijunction concentrator solar cells” (2006), Galiana et al.
Regarding claims 1, 4 and 5
Clevenger teaches a device (corresponding to a solar array panel assembly) to 0009, 0010 and 0015], comprising: 
a panel [paragraphs 0019 and 0054] including at least one solar cell (corresponding to multijunction solar cell 303) having a middle cell (corresponding to middle subcell 902) comprised of gallium arsenide (GaAs) or indium gallium arsenide (InGaAs) with a base (922) and a back surface field (BSF 920) [Fig. 2B and paragraphs 0058-0060], wherein:
the back surface field (920) is comprised of aluminum gallium arsenide (AlGaAs) or indium aluminum gallium arsenide (InAlGaAs) and is p-type doped (BSF layer 920 comprises p-type AlGaAs) [Fig. 2B and paragraphs 0058-0060].
Clevenger teaches the back surface field comprising p-type AlGaAs [Fig. 2B and paragraphs 0058-0060].  However, Clevenger does not teach the back surface field comprised of In0.01AlxGa1-xAs, wherein x is less than about 0.8 and wherein the p-type conductivity is provided by doping with carbon or zinc.  
Galiana teaches a back surface field material comprising p-type Al0.2Ga0.8As (C), wherein the p-type conductivity is imparted by doping with carbon (C), said material exhibiting low series resistance and behaving as an excellent minority carrier mirror [Abstract].  Galiana further teaches that doping with carbon allows doping levels above 1019 cm-3 to be achieved without diffusion problems [Page 1388, Col. 2].
Clevenger and Galiana are analogous inventions in the filed of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the BSF layer to comprise Al0.2Ga0.8As (C), as in Galiana, because said BSF material exhibits low series resistance and behaves as an excellent minority carrier mirror [Galiana, Abstract].  Further, it would have been obvious to impart the p-type conductivity by doping with carbon because such would allow doping levels above 1019 cm-3 to be achieved without diffusion problems [Galiana, Page 1388, Col. 2].
Modified Clevenger does not teach the BSF layer comprising a fraction of indium of 0.01.
Yamaguchi teaches a group III-V multijunction solar cell with InGaAs subcells lattice matched to Ge, wherein the introduction of 1% indium into GaAs materials provides precise lattice matching to the Ge substrate in the cell layers which improves cell performance by decreasing defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Modified Clevenger and Yamaguchi are analogous inventions in the field of group III-V solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add 1% of indium (0.01) to the AlGaAs semiconductor compound of modified Clevenger, as disclosed in Yamaguchi, in order to provide precise lattice matching to the Ge substrate in the cell layers thereby improving the overall cell performance by decreasing defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Further, examiner notes that AlGaAs and InAlGaAs are functional equivalents known in the art as set forth in Derkacs.  
Derkacs teaches a multijunction solar cell comprising a middle InGaAs
subcell having a BSF made of semiconductor compounds such as, for example, AlGaAs and AlGaInAs (AlxGa1-x-yInyAs) [Fig. 2 and paragraph 0158].  Derkacs further teaches that the BSF composition can be adjusted to achieve the desired lattice constant and band gap requirements in the subcell (the desired band gap and lattice constant of the InGaAIA s can be achieved by selection of the relative concentrations of In, Ga, and Al) [Figs. 20-22, paragraphs 0150-0152]. 
Modified Clevenger and Derkacs are analogous inventions in the field of group IV multijunction solar cells comprising group III-V BSF layers.  Because Derkacs teaches choosing from a finite number of identified, predictable semiconductor compounds, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Derkacs teaches that AlGaInAs leads to the anticipated success (reflecting minority carriers at the base/BSF interface to minimize the effect of recombination loss; see Derkacs, paragraph 0100), said semiconductor compound is not of innovation but of ordinary skill and common sense [see MPEP 2143]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
With regards to the limitation “the back surface field being lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base”, Modified Clevenger teaches that the back surface field reduces the interfacial recombination velocity of minority carriers at an interface between the back surface field and the base [Derkacs, paragraph 0100].
Modified Clevenger is silent to the back surface field being lattice matched to the base.  However, modified Clevenger teaches that the BSF composition can be adjusted for lattice constant and band gap requirements in a subcell (see either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAIA s) [Derkacs, Figs. 3B and 4A, paragraphs 0010-0011, 0103, 0106, 0116, and 0158].  Modified Clevenger further teaches choosing the semiconductor materials such that each adjacent layer have similar lattice constants [Derkacs, paragraphs 0010-0011], wherein the relative concentrations of In, Ga, and Al are selected such that the lattice constant requirements for each successive layer are met [Derkacs, Figs. 20-22 and paragraphs 0150-0152].  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the relative concentrations of In, Ga and Al within the BSF of modified Clevenger such that it is lattice matched to the base in order to improve the efficiency of the device by minimizing the effect of recombination loss [Derkacs, paragraph 0100].  Additionally, one of ordinary skill would have found obvious to provide precise lattice matching of the cell layers in order to decrease defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
The limitation “for enhanced operation of the solar cell at temperatures less than about -50°C” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed the same is considered capable of performing the intended use.  Examiner notes that the solar cell of Clevenger is adapted to operate in space and is therefore capable of performing the intended use (see paragraphs 0101 wherein the modules showed good performance and reliability when subjected to an environment with temperatures less than about -50°C).
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6
Clevenger teaches the device as set forth above, wherein the back surface field (920) forms a heterojunction with the base (922) (the materials by which BSF layer 920 and base layer 922 are made are different thereby forming a heterojunction) [Fig. 2B and paragraph 0060].  
With regards to the limitation “forms a heterojunction with a base having a lower barrier height as compared to a middle cell back surface field comprised of gallium indium phosphide (GaInP)”, because the middle cell base and the back surface field (BSF) are identical to the ones claimed and disclosed in paragraph [0040] of the instant specification (GaInAs base, InAlGaAs BSF heterojunction compared to a GaInP BSF), the claimed properties or functions are presumed to be inherent.  
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 7-9
Clevenger teaches the device as set forth above, wherein the back surface field (920) forms a heterojunction with the middle cell base (922) (the materials by which BSF layer 920 and base layer 922 are made are different thereby forming a heterojunction) [Fig. 2B and paragraph 0060].  
With regards to the limitations “having a barrier height of about 90 meV or less in a valance band”, “wherein the barrier height allows for thermalization of majority carrier holes down to temperatures less than about -50°C, which eliminates resistive losses associated with the barrier” and “wherein the barrier height eliminates resistive losses”, because the middle cell base and the back surface field (BSF) are identical to the ones claimed and disclosed in paragraph [0040] of the instant specification (GaInAs base/InAlGaAs BSF heterojunction), the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10 
Clevenger teaches the device as set forth above. 
The limitation “wherein the solar cell's efficiency increases monotonically with decreasing temperature for a temperature range between room temperature and a temperature of about -150°C” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the claimed function.  Examiner notes that the solar cell of Clevenger is adapted to operate in space wherein the modules showed good performance and reliability when subjected to an environment with temperatures less than about -50°C (at a temperature range of from -180°C to +80°C) [paragraph 0101].  
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 11
Clevenger teaches the device as set forth above, further comprising a space vehicle including the panel (the panel is adapted in space vehicles) [paragraphs 0032].

Response to Arguments
Applicant’s arguments, see Remarks Filed on 05/27/2022, have been considered but are not persuasive.
Applicant argues that Clevenger does not teach the back surface field comprised of In0.01AlxGa1-xAs, wherein x is less than about 0.8 and wherein the p-type conductivity is provided by doping with carbon or zinc.
Examiner respectfully disagrees.  It is acknowledged that Clevenger does not teach said limitation.  Galiana, Yamaguchi and Derkacs are cited to meet with the deficiencies in Clevenger.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Galiana does not describe an In0.01AlxGa1-xAs BSF where x is less than about 0.8.
Examiner respectfully disagrees.  The limitation “less than about 0.8” encompasses a fraction of x of 0.8.  Galiana teaches a back surface field material comprising p-type Al0.2Ga0.8As (C), wherein the p-type conductivity is imparted by doping with carbon (C), said material exhibiting low series resistance and behaving as an excellent minority carrier mirror [Abstract]. Galiana further teaches that doping with carbon allows doping levels above 1019 cm-3 to be achieved without diffusion problems [Page 1388, Col. 2].  Accordingly, it would have been obvious to modify the BSF layer to comprise Al0.2Ga0.8As (C), as in Galiana, because said BSF material exhibits low series resistance and behaves as an excellent minority carrier mirror [Galiana, Abstract]. Further, it would have been obvious to impart the p-type conductivity by doping with carbon because such would allow doping levels above 1019 cm-3 to be achieved without diffusion problems [Galiana, Page 1388, Col. 2].
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
With regards to Applicant’s arguments regarding the back surface field layer being lattice matched to the base for reducing an interfacial recombination velocity of minority carriers at an interface between the back surface field and the base, Examiner notes that modified Clevenger teaches that the BSF composition can be adjusted for lattice constant and band gap requirements in a subcell (see either of subcells B or C each having an p-type base layer 112 or 120 of InGaAs and each having a BSF layer 113 or 121 of InGaAIA s) [Derkacs, Figs. 3B and 4A, paragraphs 0010-0011, 0103, 0106, 0116, and 0158].  Modified Clevenger further teaches choosing the semiconductor materials such that each adjacent layer have similar lattice constants [Derkacs, paragraphs 0010-0011], wherein the relative concentrations of In, Ga, and Al are selected such that the lattice constant requirements for each successive layer are met [Derkacs, Figs. 20-22 and paragraphs 0150-0152].  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the relative concentrations of In, Ga and Al within the BSF of modified Clevenger such that it is lattice matched to the base in order to improve the efficiency of the device by minimizing the effect of recombination loss [Derkacs, paragraph 0100].  Additionally, one of ordinary skill would have found obvious to provide precise lattice matching of the cell layers in order to decrease defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
Applicant argues that Yamaguchi only adds 1% Indium to In-GaP/GaAs cell layers for lattice matching to a Ge substrate.
Applicant argues that Yamaguchi says nothing about an In0.01AlxGa1-xAs BSF, where x is less than about 0.8, that is lattice matched to an InGaAs base, not the substrate.
Examiner respectfully disagrees.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  
Yamaguchi teaches the introduction of 1% indium into GaAs materials improves cell performance by decreasing defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).  Accordingly, one of ordinary skill in the art would have found obvious to add 1% of indium (0.01) to the AlGaAs semiconductor compound of modified Clevenger in order to decrease defects associated with lattice mismatch (Yamaguchi, page 80 section “2.3 Precise lattice-matching to Ge substrate”).
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144)
Applicant argues that nowhere does Derkacs describe the AllnGaAs BSF as being comprised of In0.01AlxGa1-xAs, where x is less than about 0.8.
Examiner respectfully disagrees.  Derkacs was not relied upon to meet with said limitation.  Derkacs was merely cited to show that AlGaAs and InAlGaAs are known functional equivalents in the art.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Derkacs further teaches that the BSF composition can be adjusted to achieve the desired lattice constant and band gap requirements in the subcell (the desired band gap and lattice constant of the InGaAlAs can be achieved by selection of the relative concentrations of In, Ga, and Al) [Figs. 20-22, paragraphs 0150-0152].  Accordingly, in the absence of criticality or unexpected results, it would have been obvious to one o f ordinary skill in the art to optimize the relative proportions of In, Ga and Al within the BSF semiconductor composition in order to achieve the desired band gap and lattice constant.
With regards to the double patenting rejection, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0181289, Derkacs et al. teaches a device comprising a multijunction solar cell (1000) including a middle cell (B), the middle cell (B) comprising a p-type AlGaAs BSF layer 205 forming a heterojunction with an InGaAs base layer (206) [Fig. 1A and paragraphs 0125-0127].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721